     Case 3:19-cv-01352-BEN-MDD Document 22 Filed 07/17/20 PageID.81 Page 1 of 1



     1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10        OLD REPUBLIC INSURANCE                            Case No.: 3:19-cv-01352-BEN-MDD
11        COMPANY BY CCMSI,
                                             Plaintiff,     ORDER GRANTING JOINT
12                                                          MOTION TO DISMISS
         v.
13
         UNITED STATES OF AMERICA,                          [Doc. 20]
14
15                                        Defendant.

16
17             Pursuant to Federal Rule of Civil Procedure 41(a)(2), the parties move to dismiss
18       this entire action with prejudice as to all parties. The motion is GRANTED. Each party

19       shall bear its own costs, expenses, and fees. The parties request for the Court to retain
20       jurisdiction to enforce the terms of the settlement is GRANTED.

21             IT IS SO ORDERED.

22                                                                                  '
23       DATED: Jul~ 2020
                                                                         T.BENITE
24                                                        U · ed States District Judge
25
26
27
28


                                                                                   3:19-cv-01352-BEN-MDD
